DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claim(s) 1-6 and 8-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaw (US Patent/PGPub. No. 20090023116).


Regarding Claim 1, (Original) Shaw teaches a tactile display ([0041], FIG. 1-3, i.e. refreshable tactile reader apparatus for Braille text and graphics) comprising a capture plate assembly ([0041], FIG. 1-3, i.e. decks 10 and 20 … Braille pins 30).

Regarding Claim 2, (Original) Shaw teaches the tactile display of claim 1, wherein the capture plate assembly (i.e. please see above citation(s)) comprises an insulator top plate ([0042], FIG. 1-3, i.e. deck … molded plastic).

Regarding Claim 3, (Currently Amended) Shaw teaches the tactile display of any one prior claim 1, wherein the capture plate assembly (i.e. please see above citation(s)) further comprises an actuator ([0041], FIG. 1-3, i.e. Braille pins 30).

Regarding Claim 4, (Original) Shaw teaches the tactile display of claim 3, wherein the actuator comprises a dot ([0044], FIG. 1-3, i.e. hemispherical cap 33A).

Regarding Claim 5, (Currently Amended) Shaw teaches the tactile display of claim 4, wherein the dot comprises a Braille dot ([0041], FIG. 1-3, i.e. Braille pins 30).

Regarding Claim 6, (Currently Amended) Shaw teaches the tactile display of any one prior claim 1, wherein the capture plate assembly (i.e. please see above citation(s)) further comprises a stator ([0041], FIG. 1-3, i.e. deck 20).

Regarding Claim 8, (Currently Amended) Shaw teaches the tactile display of claim 1, wherein the capture plate assembly (i.e. please see above citation(s)) further comprises a touch-sensitive surface ([0041], FIG. 1-3, i.e. Braille pins 30).

Regarding Claim 9, (Currently Amended) Shaw teaches the tactile display of claim 1, wherein the capture plate assembly (i.e. please see above citation(s)) comprises a membrane ([0041], FIG. 1-3, i.e. joined together by standard hardware).

Regarding Claim 10, (Currently Amended) Shaw teaches the tactile display of claim 1, wherein the capture plate assembly (i.e. please see above citation(s)) comprises a foam ([0042], FIG. 1-3, i.e. plastic).

Regarding Claim 11, (Currently Amended) Shaw teaches the tactile display of claim 1, wherein the capture plate assembly (i.e. please see above citation(s)) defines one or more openings ([0041], FIG. 1-3, i.e. apertures 12 and 22).

Regarding Claim 12, (Original) Shaw teaches the tactile display of claim 11, wherein said one or more openings comprise openings (i.e. please see above citation(s)) for screws, dots, Braille dots ([0041], FIG. 1-3, i.e. Braille pins 30), or graphics dots.

Regarding Claim 13, (Currently Amended) Shaw teaches the tactile display of claim 1, wherein the capture plate assembly (i.e. please see above citation(s)) further comprises one or more fasteners ([0042], FIG. 1-3, i.e. joined together by standard hardware).

Regarding Claim 14, (Original) Shaw teaches the tactile display of claim 13, wherein said fasteners (i.e. please see above citation(s)) are not visible to a user ([0037], FIG. 1-2, i.e. FIG. 2 is a cross-sectional view).

Regarding Claim 15, (Currently Amended) Shaw teaches the tactile display of claim 1, wherein said capture plate assembly (i.e. please see above citation(s)) is removable from ([0041], FIG. 1-3, i.e. impermanently joined) the tactile display (i.e. please see above citation(s)).

Regarding Claim 16, (Original) Shaw teaches the tactile display of claim 15, wherein said capture plate is assembly (i.e. please see above citation(s)) is reversibly removable from ([0041], FIG. 1-3, i.e. impermanently joined) the tactile display (i.e. please see above citation(s)).

3.	Claim(s) 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon et al. (US Patent/PGPub. No. 20170076633).

Regarding Claim 17, (Original) Moon et al. teach a method for cleaning ([0100], FIG. 4, i.e. enable cleaning) a tactile display ([0100], FIG. 4, i.e. tactile indicators) comprising a removable capture plate assembly ([0100], FIG. 4, i.e. top portion 200 is removably joined to) comprising the acts of removing ([0100], FIG. 4, i.e. be removed in FIG. 4 to enable cleaning) said capture plate assembly from the tactile display (i.e. please see above citation(s)).

Regarding Claim 18, (Currently Amended) Moon et al. teach the method of claim 17 further comprising washing or wiping ([0063], FIG. 4, i.e. for cleaning with a liquid) the removed capture plate assembly (i.e. please see above citation(s)).

Regarding Claim 19, (Original) Moon et al. teach the method of claim 18 further comprising replacing ([0063], FIG. 4, i.e. can be rejoined) the capture plate assembly on the tactile display (i.e. please see above citation(s)).

4.	Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murphy et al. (US Patent/PGPub. No. 8360778).

Regarding Claim 20, (Original) Murphy et al. teach a method for cleaning (Col. 11, Ln. 8-15, FIG. 7, i.e. to clean) a tactile display (Col. 11, Ln. 1-5, FIG. 7, i.e. Braille pin) comprising the acts of over-driving (Col. 11, Ln. 11-15, FIG. 7, i.e. high voltage) one or more actuators (Col. 11, Ln. 11-15, FIG. 7, i.e. bimorph actuators).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US Patent/PGPub. No. 20090023116) in view of KIM (Patent Application No. KR 101179043).

Regarding Claim 7, (Original) Shaw teaches the tactile display of claim 6.
However, Shaw does not explicitly teach
said stator comprises a steel top plate.
In the same field of endeavor, KIM teaches
said stator (Page 3, Par. 11, FIG. 1, i.e. upper press-plate 10) comprises a steel top plate (Page 3, Par. 11, FIG. 1, i.e. steel material).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to modify Shaw teaching of Braille display comprising metal material with KIM teaching of Braille display comprising steel to effectively typeset Braille pins by utilizing steel (KIM’s Page 3, Par. 14-15).

6.	Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US Patent/PGPub. No. 8360778) in view of Decker (Patent No. US 5685721).

Regarding Claim 21, (Original) Murphy et al. teach the method of claim 20.
However, Murphy et al. do not explicitly teach
the over-driving of one or more actuators moves debris to a location where it can be removed from the tactile display.
In the same field of endeavor, Decker teaches
the over-driving of one or more actuators (Col. 7, Ln. 24-32, FIG. 10, i.e. tactile elements) moves debris to a location (Col. 7, Ln. 24-32, FIG. 10, i.e. outward flow of medium) where it can be removed from (Col. 7, Ln. 24-32, FIG. 10, i.e. accumulation of debris) the tactile display (Col. 5, Ln. 41-44, FIG. 2-3 & 6-7, i.e. Braille-cell display).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to modify Murphy et al. teaching of Braille display cleaning with Decker teaching of Braille display cleaning comprising moving debris outward to effectively improve liability of Braille display by moving debris outward (Decker’s Col. 7, Ln. 30-33).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628